Case 3:21-ap-03001-MFW        Doc 13 Filed 08/10/21 Entered 08/10/21 17:59:23            Desc
                              Main Document    Page 1 of 3



                        THE UNITED STATES DISTRICT COURT
                       FOR THE UNITED STATES VIRGIN ISLANDS
                               BANKRUPTCY DIVISION

In re:                                       )
                                             )     Bankruptcy No. 06-30009
JEFFREY J. PROSSER,                          )     Chapter 7
                                             )
         Debtor.                             )
                                             )
                                             )
OAKLAND BENTA, JEFFREY J.                    )
PROSSER, AND DAWN E. PROSSER,                )
                                             )     Adv. Pro. No. 3:21-ap-03001-MFW
         Plaintiffs,                         )
v.                                           )
                                             )
CHRISTIE’S INC., CHARLES ANTIN,              )
FOX ROTHSCHILD LLP, YANN                     )
GERON, WILLIAM H. STASSEN,                   )
DAVID M. NISSMAN, JAMES P.                   )
CARROLL                                      )
                                             )
         Defendants.                         )
                                             )

                       JOINT MOTION FOR EXTENSION OF TIME TO
                         RESPOND TO PLAINTIFFS’ COMPLAINT

         Plaintiffs Jeffrey J. Prosser, Dawn Prosser and Oakland Benta (“Plaintiffs”) and

Defendants Christie’s, Inc., Charles Antin, Fox Rothschild LLP, Yann Geron, William H.

Stassen, David M. Nissman and James P. Carroll (“Defendants”) hereby move for an extension

of time for Defendants to respond to Plaintiffs’ complaint [DE 1] (the “Complaint”) to October

21, 2021 and for a subsequent briefing schedule.

         On July 20, 2021, Plaintiffs filed the Complaint commencing the above-captioned

adversary proceeding, Adv. Pro. No. 3:21-ap-03001-MFW, against Defendants in the United

States District Court for the United States Virgin Islands, Bankruptcy Division. On July 20,




125121365.1
Case 3:21-ap-03001-MFW             Doc 13 Filed 08/10/21 Entered 08/10/21 17:59:23               Desc
                                   Main Document    Page 2 of 3



2021, the Court issued Summons and Notices of Pretrial Conference [DE 4 and 5] setting forth

Defendants’ time to respond to the Complaint as on or before August 19, 2021.

         The parties have agreed to extend the deadline for Defendants to file a response to the

Complaint and to a briefing schedule, as set forth below:

               1. Defendants shall file a response to the Complaint on or before October 21, 2021.

               2. Plaintiffs shall file an opposition to any motion filed by Defendants in response to

                  the Complaint within 60 days after the filing of Defendants’ response.

               3. Defendants shall file a reply to Plaintiffs’ opposition within 30 days after the

                  filing of Plaintiff’s opposition.

                                             CONCLUSION

         WHEREFORE, Defendants respectfully request that the Court:

         (A)      extend Defendants’ time to respond to Plaintiffs’ Complaint to October 21, 2021;
                  and

         (B)      set a briefing schedule that (1) Plaintiffs shall file an opposition to any motion
                  filed by Defendants in response to the Complaint within 60 days after the filing of
                  Defendants’ response; and (2) Defendants shall file a reply to Plaintiffs’
                  opposition within 30 days after the filing of Plaintiff’s opposition.

Dated: August 10, 2021

FOX ROTHSCHILD LLP                                        HUNTON ANDREWS KURTH LLP



By:       /s/ Elizabeth C. Viele                          By:       /s/ Joseph Patella
      Elizabeth C. Viele, Esq.                                  Joseph Patella, Esq.
      101 Park Avenue, Suite 1700                               200 Park Avenue
      New York, NY 10178                                        52nd Floor
      Phone: (212) 878-7900                                     New York, NY 10166
                                                                Phone: (212) 850-2839

  Attorneys for Defendants Fox Rothschild LLP,              Attorneys for Defendants Christie’s Inc.,
  William H. Stassen, James P. Carroll, and Yann            Charles Antin, and David M. Nissman
  Geron



125121365.1                                           2
Case 3:21-ap-03001-MFW   Doc 13 Filed 08/10/21 Entered 08/10/21 17:59:23   Desc
                         Main Document    Page 3 of 3
